 Case 1:19-cr-00402-NGG Document 24 Filed 10/18/19 Page 1 of 2 PageID #: 130

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JMH                                              271 Cadman Plaza East
F. #2015R00517                                   Brooklyn, New York 11201



                                                 October 18, 2019


By Email and ECF

Susan G. Kellman
25 Eighth Avenue
Brooklyn, NY 11217
sgk@kellmanesq.com

              Re:    United States v. Ruslan Maratovich Asainov
                     Criminal Docket No. 19-402 (NGG)

Dear Ms. Kellman:

             The government writes to provide supplemental discovery pursuant to Federal
Rule of Criminal Procedure 16. This disclosure supplements and replaces certain portions of
the government’s earlier productions dated September 6, 2019 (ECF No. 19); September 26,
2019 (ECF No. 21); and October 7, 2019 (ECF No. 23).

               In its production of September 6, 2019 (ECF No. 19), the government
provided you with reports of interviews of the defendant, Bates-stamped RMA-000003
through RMA-000024. As discussed, the government is now providing further-redacted
versions of those reports, along with related documentation, bearing Bates numbers RMA-
000074 through RMA-000121. Please delete the materials previously provided as RMA-
000003 through RMA-000024 and use the enclosed versions going forward. The enclosed
documents constitute SENSITIVE DISCOVERY MATERIAL and are governed by the
Stipulation and Order executed by the parties and entered by the Court (ECF No. 18).

              The government renews its request for reciprocal discovery from the
defendant.
 Case 1:19-cr-00402-NGG Document 24 Filed 10/18/19 Page 2 of 2 PageID #: 131



             Please contact us if you have any questions or requests.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/
                                                 Douglas M. Pravda
                                                 Saritha Komatireddy
                                                 J. Matthew Haggans
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures

cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                             2
